       Case 1:19-cv-02337-AJN-SN Document 78 Filed 06/02/21 Page 1 of 2

                      MILMAN LABUDA LAW GROUP PLLC
                                      3000 MARCUS AVENUE
                                            SUITE 3W8
                                     LAKE SUCCESS, NY 11042
                                             _________

                                    TELEPHONE (516) 328-8899
                                    FACSIMILE (516) 328-0082
                                                                              June 2, 2021
VIA ECF
Hon. Alison J. Nathan, U.S.D.J.
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 906
New York, NY 10007-1312

       Re:     Teddy Volkswagen of the Bronx, LLC v. Phillip
               DemerskyCase No.: 1:19-cv-2337 (AJN) (SN)
               Our File No.: 141-2019

Dear Judge Nathan:

        Plaintiff with the consent of Defendant writes to respectfully: (i) request a one (1) week
extension of time to submit certain required pretrial submissions in accordance with this Court’s
Individual Practices in Civil Cases (hereinafter the “Practices”); (ii) resolve a dispute the parties
have regarding required pretrial submissions; and (iii) to advise the Court of a scheduling issue
concerning the trial scheduled for Monday, June 28, 2021. Specifically, Plaintiff needs an
extension of time to submit: (i) trial exhibits; and (ii)affidavits constituting the direct testimony
of each trial witness consistent with ¶¶ 6(E) and 6(F)(iii)of the Practices. At this time, Defendant
submits that no exhibit designations have occurred nor has Plaintiff exchanged Proposed
Findings of Fact and Conclusions of Law such that Defendant can formulate what direct
testimony may be necessary in Defendant’s case in Chief. Plaintiff responds that its Proposed
Findings of Fact & Conclusions of Law were timely and duly filed electronically via ECF on
May 21, 2021.

        With respect to the scheduling issue, Plaintiff’s key witness, Paramjit Kalra, is able to
appear on Monday, June 28, 2021 but is unable to appear for trial the following day due to a
scheduled surgery for his father. As for the extension request, the reason the extension is sought
is counsel needsmore time to complete the pretrial submissions and allow support staff sufficient
time to prepare the trial binders. While Defendant consents, out of courtesy and professionalism,
defense counsel notes Plaintiff’s objection to Defendant’s prior extension request which was
contested yet Plaintiff was clearly unprepared at that time to move forward. Plaintiff respectfully
disagrees with this characterization.

        Pursuant to ¶ 1(D) of the Practices, the parties submit that: (i) the original deadline for
pretrial submissions is June 4, 2021; (ii) there have been two (2) previous requests for an
extension of the pretrial submission deadlines; (iii) thefirst request was granted by this Court
while the second request was denied, with only a one (1) weekadjournment granted; and (iv)
Defendant consents to the requested extension.
        Case 1:19-cv-02337-AJN-SN Document 78 Filed 06/02/21 Page 2 of 2




        Further, as previously addressed, Plaintiff was unable to submit its Proposed Findings of Fact
and Conclusions of Law in complete compliance with ¶ 6(F)(i), to the extent that citations to
proffered trial testimony and exhibits are not present in the submission made. Plaintiff intends –
with the Court’spermission – to revise the Proposed Findings of Fact and Conclusions of Law and
resubmit sameif the instant letter motion is granted.

         However, as set forth further below, the parties have a dispute concerning pretrial
 submissions. Defendant submits that, at present, Plaintiff has made no prima facie exchanges
 of affidavits, deposition designations, or proposed exhibits. Notably, Plaintiff has not made any
 submission though seeks Defendant to make such an exchange. It is correct the Defendant has
 failed to submit an affidavit constituting the direct testimonyof at least one (1) witness: Philip
 Demersky (“Demersky”) himself. It is the Defendant’s position that until Plaintiff exchanges his
 prima facie designations, Demersky need not submit any affidavit pursuant to ¶ 6(F)(iii) of the
 Practices. Plaintiff respectfully submits that this is incorrect,and that Defendant must submit an
 affidavit in accordance with the Practices in order to permit Plaintiff to prepare for Demersky’s
 cross-examination. As such, Defendant seeks Plaintiff to make initial prima facie designations,
 while Plaintiff respectfully seeks an Order requiring Defendant to prepare, file, and serve a direct
 examination affidavit pursuant to thePractices; barring same, Plaintiff respectfully requests an
 Order barring Demersky from testifyingat trial.

         Accordingly, Plaintiff respectfully submits that good cause exists warranting this Court’s
 exercise of discretion in favor of granting the requested adjournment and extension of time. See
 Fed. R. Civ. P. 6(b)(1)(A). Plaintiff also respectfully requests that this Court issue an Order
 requiring Defendant’s compliance with ¶ 6(F)(iii) of the Practices so that Plaintiff may properly
 prepare for trial. The parties thank this Court for its time and attention to this case.

Dated: Lake Success, New York                         Dated: Florida, New York
       June 2, 2021                                          June 2, 2021

MILMAN LABUDA LAW GROUP PLLC                          RANNI LAW FIRM
/s/ Emanuel Kataev, Esq.                              /s/ Joseph J. Ranni, Esq.
Attorney for Plaintiff                                Attorney for Defendant
Emanuel Kataev, Esq.                                  Joseph J. Ranni, Esq.
3000 Marcus Avenue, Suite 3W8                         148 North Main Street
Lake Success, NY 11042-1073                           Florida, NY 10921
(516) 328-8899 (office)                               (O) 845-651-0999
(516) 303-1395 (direct dial)                          (F) 845-651-5111
(516) 328-0082 (facsimile)                            joeranni@rannilaw.com
emanuel@mllaborlaw.com                                cc antoinette@rannilaw.com
